 

j11-Doc-1612 Filed-01/15/20__Entered-01/15/20-11:31:02-_Page-1 of 3

 

CASE NAME: ADPT DFW HOLDINGS LLC

 

 

 

CASE NUMBER: 17-31432

 

 

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF TEXAS

FORT WORTH DIVISION

FOR POST-CONFIRMATION USE

QUARTERLY OPERATING REPORT
AND

QUARTERLY BANK RECONCILIATION

In accordance with Title 28, Section 1746, of the United States Code, I declare under penalty of perjury that I have examined the attached Post
Confirmation Operating Report, and the Post Confirmation Quarterly Bank Reconciliation, and, to the best of my knowledge, these documents are
true, correct and complete. Declaration of the preparer (other than the responsible party), is based on all information of which preparer has any

 

 

 

 

 

knowledge.

RESPONSIBLE PARTY: 7 2

Original Signature of Responsible Party fone eee
Printed Name of Responsible Party : Tim Daileader

Title Partner, Drivetrain, LLC as Trustee
Date January 14, 2020

PREPARER:

Original Signature of Preparer

Printed Name of Preparer David Mack

Title Representative of Drivetrain, LLC

 

Date January 14, 2020

 

 
se-17-31432-sgj11 Doc 1612 Filed 01/15/20 _Fntered 01/15/20 11:31:02 Page 2 of 3

 

POST CONFIRMATION QUARTERLY OPERATING REPORT

 

CASE NAME: ADPT DFW HOLDINGS LLC

 

 

CASE NUMBER: 17-31432

 

 

 

 

 

 

 

 

 

 

 

 

 

PERIOD COVERED: October 1, 2019 — December 31, 2019
1. BEGINNING CASH BALANCE $8,366,550.00
CASH RECEIPTS:
CASH RECEIPTS DURING CURRENT QUARTER
A. Cash receipts — transfer from debtor $
B. Cash receipts — from interest -
C. Cash receipts — recovery actions $5,000.00
2. TOTAL CASH RECEIPTS $5,000.00
CASH DISBURSEMENTS:

 

A. PAYMENTS MADE UNDER THE PLAN:

 

1. Administrative -

 

2. Secured Creditors -

 

3. Priority Creditors -

 

4. Unsecured Creditors -

 

5. Additional Plan Payments -

 

A. OTHER PAYMENTS MADE DURING THE QUARTER:

 

 

 

 

1. General Business/Expense Reserve $235,665.00
2. Other Disbursements (U.S. Trustee Fees) $9750.00
3. TOTAL DISBURSEMENTS $

 

 

 

 

 

4. _CASH BALANCE END OF QUARTER $8,126,135.00

 

 

 

 

 
O

ase-17-31432-sgj11 Doc 1612 Filed 01/15/20 Entered 01/15/20 11:31:02 Page 3 of 3

 

POST CONFIRMATION QUARTERLY OPERATING REPORT

 

| CASENAME: ADPT DFW HOLDINGS LLC

 

 

CASE NUMBER: 17-31432

 

The Reorganized debtor must complete the reconciliation below for each bank account, including all general, payroll and tax accounts,
as well as all savings and investments accounts, money market accounts, certificates of deposits, governmental obligations, etc. Accounts
with restricted funds should be identified by placing an asterisk next to the account number. Attached addition sheets for each bank

 

reconcilement if necessary.

PERIOD COVERED: Quarter Ending December 31, 2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bank Reconciliations Account #1 Account #2 Account #3
A. Bank Wells Fargo Private Bank Wells Fargo Private Bank | Wells Fargo Private Bank
B. Account No. X8457 X8465 X2162/X8024
C. Purpose (Type) Operating Disputed Claim Reserve Counsel Expense Fund
1. Balance per statement $6,759,183.33 $ -0- $ -0-
2. Add: Total Deposits not credited . -

3. Subtract: Outstanding checks - -

4. Other reconciling items - -

5. Month End Balance Per Books $6,759,183.33 $ -0- $ -0-
6. Number of Last Check Written 1006 N/A N/A
7. Cash: Currency on Hand N/A N/A N/A
8. Total Cash — End of Month $6,759,183.33 $ -0- $ -0-
Bank Reconciliations Account #4 Account #5 Account #6
A. Bank Wells Fargo Private Bank Wells Fargo Private Bank | Wells Fargo Private Bank
B. Account No. X8016 X2196 X2170
C. Purpose (Type) Reserve Account Preference Receipts Additional Compensation
1. Balance per statement $ -0- $1,366,952.49 $ -0-
2. Add: Total Deposits not credited

3. Subtract: Outstanding checks

4. Other reconciling items

5. Month End Balance Per Books $ -0- $1,366,952.49 $ -0-
6. Number of Last Check Written N/A NA N/A
7. Cash: Currency on Hand N/A N/A N/A
8. Total Cash — End of Month $ -0- $1,366,952.49 $ -0-
Cash in Investment Account

Bank, Account Name, Account No. Date of Purchase Type of Instrument Value
9. N/A

10. N/A

11. TOTAL CASH INVESTMENTS

12. TOTAL CASH LINE 8 — PLUS LINE 11 = LINE 12 $

 

 

 

 
